PER CURIAM.
This appeal is from a summary final decree denying relief and dismissing appellant’s suit for specific performance of a contract which appellant had made for the purchase of certain real estate.
This court having considered the assignments of error in the light of the record, with the extensive and able briefs and arguments presented, and having concluded that the final decree appealed from is without error, the decree should be and hereby is
Affirmed.
CARROLL, CHAS., C. J., PEARSON, J., and LOPEZ, AQUILINO, Associate Judge, concur.